Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1, 3, 4, 6, 7, 9, 12, 14, 18-20, 22-25 and 27-31 are pending in a Supplemental Amendment filed on 06/15/2022.
The Examiner contacted Applicant’s representative James V. Suggs on 06/07/2022 and 06/15/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend the claims to expedite the allowability of this case as noted in the attached Examiner’s Interview Summary. 
As a result, claims  1, 3, 4, 6, 7, 9, 12, 14, 18-20, 22-25 and 27-31 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response of 04/12/2022, a Supplemental Response of 06/10/2022 and a second Supplemental Response of 06/15/2022 including amendments/arguments are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendments, the claim objection; 112(b) rejection; and the 103 rejection have been withdrawn. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied references including Pourjavadi does not disclose or suggest a water-soluble and/or water-swellable hybrid polymer comprising 40-90% water soluble and/or water-swellable polysaccharide polymer selected from the group consisting of xanthan gum, carrageenan, guar gum, chitosan, alginate and combinations thereof, and 10 to 60% synthetic polymer having at least 99 mol% repeating unit of formula (i) grafted to the polysaccharide polymer wherein an amount of crosslinking or branching units is up to 1 mol% in the synthetic polymer (instant claim 1) and the synthetic polymer lacks crosslinking structural units (instant claim 28). That is, instant claim 1 requires maximum 1 mol% crosslinking agent (if present) and instant claim 28 does not require crosslinking agent. On the other hand, Pourjavadi provides superabsorbent hydrogel, which are necessarily crosslinked synthetic polymer and thus requires higher amount at least 7.5 mol% to about 48 mol% of crosslinking agent. There is no motivation to increase amount of crosslinking agent to achieve the claimed invention. Accordingly, the currently claimed hybrid polymer is structurally different from that of Pourjavadi.
  
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, 6, 7, 9, 12, 14, 18-20, 22-25, and 27-31 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613